Citation Nr: 1811603	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD). 

2. Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for arthralgias, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1988 to April 1992 with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2016, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

The Veteran's initial psychiatric claim was limited to PTSD; however, a claim is not limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Accordingly, the Board has recharacterized the claim as entitlement to an acquired psychiatric disorder, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran was scheduled to testify before a Veterans Law Judge at the St. Paul RO but he failed to appear for the hearing.  He has not since asked for the hearing to be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

These matters were remanded in March 2012, September 2015, and March 2017 for further development.  They are now ready for adjudication.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.
2. The preponderance of the evidence weighs against a finding that the Veteran has PTSD at this time.

3. The Veteran's psychiatric disability did not originate in service or until years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed psychiatric disorder (s) and his active service.

4. The Veteran does not have a joint condition manifested by arthralgias, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, that was caused by his service.

5. The preponderance of the evidence weighs against a finding that the Veteran has undiagnosed illnesses manifested by arthralgias or fatigue, at this time.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 1507 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  A disability manifested by arthralgias and fatigue, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, was not caused by service.  38 U.S.C.§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the service treatment records (STRs), service personnel records, private treatment records, and VA treatment records.  Pursuant to the Board's September 2015 remand, in an October 2016 letter, the Veteran was also asked to submit or authorize VA to obtain additional medical records regarding treatment of his psychiatric disability and arthralgias.  He was provided with a VA Form 21-4142, Authorization to Disclose Information.  However, in a December 2016 response the Veteran stated that he had no private physicians and did not want to submit any authorizations. 

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed psychiatric disorder in June 2012, December 2012, June 2016, and November 2017 and fatigue and arthralgias in November 2007, September 2016 and November 2017.  As will be discussed in further detail below, the Board finds that the VA examinations and opinions, in aggregate, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, certain diseases, such as arthritis and psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case with regard to the Veteran's claimed psychiatric disability.

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2017).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317 (a)(1).

The Veteran claims that he has arthralgias and fatigue that are related to his service, including as due to an undiagnosed illness. 

In this regard, the Veteran was afforded a July 2007 VA Gulf War General Medical Examination Disability Benefits Questionnaire (DBQ) examination.  In a November 2007 VA medical opinion a VA physician opined that the etiology of his arthralgias is a history of a motor vehicle accident, neck fracture, and leg fracture.  Fatigue was related to depression and alcohol dependence.  The examiner also opined that the Veteran did not have an undiagnosed illness.  As will be discussed in greater detail below, since the record also shows that the Veteran's arthralgias and fatigue have been ascribed to known clinical diagnoses, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness. 

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2017).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.§§ 1110 and 1131 is warranted. 

Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or presumptive basis.

Finally, 38 U.S.C. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Psychiatric disorder

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to his service, including a fire that broke out in a repair locker during that time and participating in a repair effort after an attack on U.S.S. STARK.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2017).  In August 2014, VA amended 4.125 by changing DSM-IV to DSM-5.  See Fed. Reg. 45093 (Aug. 4, 2014).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App.  283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3) (2017).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f)(3) (2017).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case. 

It appears that, in this case, several of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity during his service in Southwest Asia.  Specifically, the Veteran repeatedly asserted that he was aboard the U.S.S. ACADIA immediately following the May 1987 attack on the U.S.S. STARK while it was stationed in the Persian Gulf.  See, e.g., the Veteran's statements dated August 2007 and April 2008.  Although the U.S.S. ACADIA did aid and assist the U.S.S. STARK, inquiry by the RO has determined that the Veteran did not enlist until June 1988 (a year after the attack) and was not assigned to the U.S.S. ACADIA until January 1989, after repairs on the U.S.S. STARK were completed.  

In addition, although an April 1999 VA treatment record reflect the Veteran's claim that he saw combat during service, his service personnel records do not list decorations, medals, badges, commendations, citations, or campaign ribbons that would suggest that he participated in combat.

However, the Board observes that the Veteran raised a number of other in-service stressors including experiencing fear of being hit with a missile and fear of combat and chemical warfare.  See the Veteran's statement dated April 2008.  Additionally, in response to inquiry by the July 2007 Gulf War registry examiner, the Veteran reported that he experienced combat patrols or other very dangerous duty (including coming under enemy fire, seeing someone hit by incoming or outgoing rounds, and experiencing imminent danger of being injured or killed).  See the Gulf War registry examination dated July 2007.  Based on these particular in-service stressors-including specifically the Veteran's reported experiencing imminent danger of being injured or killed-the Board found that the new PTSD regulations do apply to the current appeal.

The STRs include a September 1987 enlistment and March 1992 examination reports which reflect normal clinical psychiatric evaluations.

In this regard, as previously stated, the Veteran's service personnel records indicate that he enlisted in June 1988.  As such, it appears that the September 1987 examination is actually a pre-enlistment examination rather than an enlistment examination.  There are no service personnel records that indicate the Veteran enlisted at any time prior to June 1988 or had a period of service prior to June 1988.  
 
Post-service, VA treatment records include a November 2006 mental health note which indicates the Veteran's complaints of depression related to being separated from his wife, but he indicated that he felt anxious all of his life.

An April 2007 mental health psychological assessment indicates that during service in the Navy he was trained as a machinist mate and worked in an engine room.  He shared that he participated in three Middle East tours and had continued anxiety related to his job as a machinist mate aboard ship in a war zone.  He particularly recalled feeling extreme anxiety and "claustrophobic feelings" when his ship would go to general quarters.  When this happened, the ventilation would be shut off, and he and the other crew members would be trapped below as the hatches were shut and locked.  He shared that he continued to have dreams at least once per week, about being stuck in the engine room during a flood or a fire.  He also had intrusive thoughts about his experiences during the general quarters.  The VA staff psychologist diagnosed alcohol dependence; depressive disorder, not otherwise specified (NOS) (with trauma-related symptoms); and obsessive-compulsive disorder.

In a June 2007 statement, the Veteran's spouse indicated that the Veteran complained of mood changes after his discharge from service.
 
VA treatment records include a July 2007 Gulf War registry examination report which indicates diagnoses of signs and symptoms of PTSD, anxiety, depression, and compulsive disorder.

In March 2012, the Board remanded the claim for service connection for PTSD for a VA examination and opinion to determine whether he had PTSD related to his claimed in-service stressors or otherwise had a psychiatric disability that began during service or was otherwise related to his period of active service.

Pursuant to the Board's March 2012 remand, on June 2012 VA PTSD Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed anxiety disorder, NOS; alcohol dependence; personality disorder, NOS.  The examining clinical psychologist opined that the Veteran's personality disorder and alcoholic behavior had more to do with his current dysfunction than to his depression and anxiety.  

In a December 2012, the June 2012 VA examiner provided an addendum opinion which presumed that the Veteran's psychiatric issues pre-existed service based on the Veteran's provided history of having issues in his childhood.  However, the 2012 VA examiner's finding of a pre-existing condition appeared to be based solely on the Veteran's reported history and not medical evidence of a pre-existing condition.  Accordingly, the Board determined that the medical opinion was inadequate as it was based on an incorrect factual premise and remanded the claim to determine if the Veteran has an acquired psychiatric disability that was related to his military service.

A January 2013 PTSD Stressor Review Checklist prepared by a Veterans Service Representative identified an alleged stressor of the Veteran fearing for his life while in the engine room aboard the U.S.S. ACADIA.  He stated that he was stuck in GQ with no ventilation for 9 hours at a time during his 3 tours.  See also, August 2007 Statement in Support of Claim for Service Connection for PTSD.

Pursuant to the Board's September 2015 remand instructions, the Veteran was provided with another VA psychiatric examination in June 2016.  The examiner diagnosed alcohol use disorder and an unspecified personality disorder.  He noted that there was nothing in the Veteran's STRs to indicate that his anxiety was related to military service or his military stressor.  The examiner acknowledged that VA treatment records had shown that the Veteran had been diagnosed with anxiety and depression; however, he found that "the most parsimonious explanation for his constellation of symptoms in a forensic context is Alcohol Use Disorder and antisocial personality traits."  The examiner found that his opinion was consistent with the 2012 Initial PTSD exam. 

The Board also found that this opinion was inadequate, for the following reasons.  First of all, the examiner did not explain whether the anxiety and depression diagnoses noted in the records during the course of the appeal were incorrect or were correct at the time and had resolved.  Second, the examiner appeared to address the etiology of the Veteran's anxiety, but opined that there was no relationship to service based solely on his observation that no psychiatric symptoms were noted in the Veteran's STRs.  

Accordingly, in March 2017 the Board again remanded the claim for an additional opinion that addressed the Veteran's contention of psychiatric symptoms since service and to provide diagnoses and nexus opinions adequately supported by the Veteran's history and providing a thorough rationale for each finding.

Pursuant to the Board's March 2017 remand, in a November 2017 addendum another VA examiner opined that it is not at least as likely as not that the Veteran has an acquired psychiatric disorder, to include depression and anxiety, caused by or etiologically related to any incident of active duty.  While he had a current diagnosis of anxiety disorder, the VA examiner opined that it arose many years after discharge from service and only then in the context of his severe alcohol dependence.  The diagnoses of record include depression and anxiety and are not incorrect, but arose again after discharge from service and in the context of his severe alcoholism.  He opined that his stressful experience in service did not cause any psychiatric disorder, but "provided context for his ruminations and dreams."  

With regard to the matter of whether the Veteran has a current diagnosis of PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD. In fact, there is highly significant medical evidence against such a finding, as noted above. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Notably, none of the VA psychiatric examinations indicate a diagnosis of PTSD providing evidence against this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied. 

In reaching this decision, despite the examiners' findings that the Veteran had no diagnosis of PTSD, the Board has considered several findings of PTSD in VA treatment records.  However, none of these reports are shown to have been based on a review of the Veteran's case as a whole-there is no indication that the medical providers reviewed any other relevant evidence in the claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them, unlike the June 2012 VA examination, for example, contain an analysis as to whether or not all of the criteria for PTSD were met. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for service connection for PTSD.  

Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly. See, Clemons.

In addition to the evidence discussed above, the record includes a November 2016 medical opinion from a VA social worker who had been treating him on a weekly basis for individual counseling and treatment coordination since October 2016.  She opined that it appeared that the Veteran's anxiety disorder was a primary factor in his alcohol use, and that his anxiety connected back to his service. 

In a recently submitted January 2018 VA mental health consultation report, the Veteran presented for evaluation and possible treatment of trauma-related symptoms.  He complained of experiencing difficulties with anxiety and noted difficulties with sleep as well as difficulty going out in public.  He discussed spending a significant amount of time worrying about and preparing for a fire.  He also reported being sober from alcohol since October 2016.

During the clinical interview, the Veteran noted several stressful events related to being in an enclosed space aboard ship for up to 37 hours at a time.  He also indicated that he had stressful events during childhood.  However, he stated that the most traumatic event was a fire that broke out in a repair locker during service-an event that has not been corroborated.
 
The VA psychologist diagnosed unspecified trauma or stressor-related disorder; alcohol use disorder, severe, in sustained remission; major depressive disorder, single episode, unspecified.

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has a psychaiatric disorder, to include PTSD, that is realted to his service.

In this regard, The Board has considered the November 2016 social worker's opinion, however, she supplied a bare conclusion which is not supported by a rationale.  To the extent that the January 2018 VA medical opinion suggests that the Veteran has a psychiatric disorder related to his service, it is also unsupported by any rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Moreover, the earliest post-service evidence of psychiatric treatment is dated in April 1999, which is 7 years after separation from service.

In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, must also be denied.

The Board finds it significant that for decades the Veteran made no mention of an alleged in-service stressor for several years after his discharge from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The value of the Veteran's assertion that he has an acquired psychiatric disorder related to his service is additionally diminished, given that there is clinical evidence indicating that his psychiatric evaluation was normal at service discharge.  In addition, the primary stressor involving the U.S.S. ACADIA occurred prior to the Veteran's enlistment in service and the stressor involving a fire in a repair locker during service has not been verified.  Finally, the Veteran has suggested that he participated in combat although there is no evidence of participation in the service personnel records.

Accordingly, the Board finds any of the Veteran's statements asserting that his acquired psychiatric disorder, to include PTSD, is related to his service lacks credibility and of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran might believe that he has an acquired psychiatric disorder, claimed as PTSD, that is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no competent evidence that may serve as a medical nexus between the Veteran's service. 

The Board has taken the contentions of the Veteran and his spouse that he has a psychiatric disorder that is related to his service (this was the basis of the Board prior remands in order to address this medical question).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The Board has determined that PTSD is not currently shown, and that psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology. Id.

It is important for the Veteran to understand that his own statements at some points in this record provide highly probative factual evidence against his own current claim.

The Veteran has been found not to have PTSD by overwhelming medical evidence. An acquired psychiatric disorder is not shown until well after separation from service, and competent opinions have been obtained that weigh against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that a psychiatric disorder, to include PTSD, that is related to the Veteran's active service.  Accordingly, service connection for a psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).

Arthralgias and Fatigue

The Veteran contends that he has arthralgias and fatigue, that are related to his service, including as due to an undiagnosed illness.

As a preliminary matter, with regard to the Veteran's claimed arthralgias, the Board notes that pursuant to the March 2017 remand the Veteran was afforded a November 2017 VA examination to address complaints of  symptoms of swelling, stiffness, numbness, and tingling in his hands and right upper extremity since service.  Pursuant to that remand, service connection was granted for bilateral carpal tunnel syndrome and bilateral cubital tunnel syndrome in a November 2017 rating decision.  Accordingly, the Board's decision herein will not address complaints of arthralgias as they pertain to the Veteran's now service-connected upper extremity disabilities.
 
With regard to any additional complaints of arthralgias and complaints of fatigue, the STRs are negative for findings, complaints, symptoms, or any diagnoses related to complaints of arthralgia or fatigue.  

Post-service, VA treatment records include a March 2002 report which indicates that he was involved in an automobile accident in 1994 and had a fracture of the femur of the right leg.  A rod and pins were installed in the right leg and were bothering him.  The assessment included status-post fracture of the right leg with hardware in place, currently causing pain.

In a June 2007 statement, the Veteran's spouse indicated that the Veteran complained of fatigue and muscle aches after his service.

The Veteran also underwent a private July 2007 medical examination at which time the physician stated that he presented with Gulf War syndrome and stated that he "definitely had arthralgia with joint pain."  The assessment included symptoms of being fatigued, tired with arthralgia, and associated Gulf War syndrome.

On July 2007 VA Gulf War Registry examination, the Veteran presented with complaints of generalized muscle and joint aches.  It was noted that he reported sleep disturbance in the past and used relaxation techniques which he learned in an inpatient treatment program.

In a November 2007 VA medical opinion, a VA physician noted that the Veteran complained of intermittent generalized joint pains during the Gulf War Registry examination.  The examiner noted that the records clearly reflect a history of a fractured neck and leg.  Another entry noted a history of a motor vehicle accident and bilateral lower extremity fractures.  The right femur was said to have been fractured in 1994 with hardware that caused pain.  An April 2007 note indicated that he complained of chronic leg and neck pain and a tree limb had dropped on his neck fracturing C3 in 2004, per the record.  Therefore, the etiology of the arthralgias is a history of MVA, neck fracture, and leg fracture.  The examiner related the Veteran's complaints of fatigue to a long history of depression.  

With regard to fatigue, the examiner noted the Veteran's history of longstanding problems with depression and alcohol dependency, both of which are known to cause fatigue.  The examiner opined that depression and intermittent alcohol abuse are the etiologies which clearly explain the Veteran's complaints of fatigue/tiredness.

The record also includes a September 2016 VA medical opinion in which the VA examiner opined that the Veteran clearly did not satisfy the criteria for chronic fatigue syndrome.

On September 2016 VA systemic lupus erythematosus (SLE) and other autoimmune diseases DBQ examination the examiner indicated that the Veteran had no diagnosis of SLE.  The examiner opined that the Veteran's arthralgias were not objectively demonstrated, but did address reports of pain in his hands.

On September 2016 VA non-degenerative arthritis and dysbaric osteonecrosis DBQ the examiner diagnosed gout.  In a separate medical opinion, the examiner indicated that the Veteran's feet were examiner and were noted to be normal, except for a mild bunion on the right and some radiographic changes consistent with the recent acute gout.  

A July 2017 private chiropractor report indicated additional treatment for joint pain and fatigue.
On November 2017 VA peripheral nerves DBQ examination the examiner diagnosed bilateral carpal tunnel syndrome and bilateral cubital tunnel syndrome related to service, but the examiner opined that the Veteran did not have an undiagnosed illness.

The Board finds that the claims must be denied.

In this case, there is no medical evidence or diagnosis of chronic fatigue syndrome or a sleep disorder, either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

To the extent that the Veteran complains that he has arthralgias and fatigue, that have not been attributed to diagnosed orthopedic and psychiatric disorders, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with an undiagnosed illness manifested by arthralgias and fatigue.

The Board finds that the VA medical examinations and opinions, provide highly probative evidence against the claims.  Specifically, after reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the November 2007 VA medical opinion related the Veteran's arthralgias to a MVA, neck fracture, and leg fracture and fatigue was related to a psychiatric disorder.  The examiner provided conclusions with a sufficient rationale.  Therefore, the November 2007 VA medical opinion, and July 2007 and September 2016 VA medical examinations and medical opinions, provide probative evidence against the Veteran's claims of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the July 2007 private medical opinion that he had arthralgias and fatigue related to Gulf War syndrome.  However, this provider supplied a bare conclusion which is not supported by a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has taken the contentions of the Veteran and his spouse that he has undiagnosed illnesses manifested by arthralgias and fatigue related to his service (this was the basis of the Board prior remands in order to address this medical question).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of currently undiagnosed illness manifested by arthralgias and fatigue, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the contentions of the Veteran and his spouse.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for arthralgias and fatigue, and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).




ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for arthralgias, is denied.

Service connection for fatigue, is denied.


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


